Citation Nr: 0205880	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for reinstatement of Dependency and Indemnity 
Compensation (DIC) benefits as the unmarried widow of a 
veteran.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran entered active service in April 1945.  He was 
reported as Missing in Action in July 1950.  His absence was 
terminated in February 1952, when the service department 
determined that evidence was sufficient to establish the fact 
of his death.  

In November 1997, the Board of Veterans' Appeals (Board) 
found that the appellant was not eligible for death benefits 
as the surviving spouse of a veteran.  She appealed to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Veterans Claims 
Court).  By Order dated in August 1998, the Veterans Claims 
Court vacated the Board's November 1997 decision and remanded 
the matter for further consideration.  In December 1998 and 
January 2000, the Board remanded the claim to the RO for 
additional development.  The issue is now ready for appellate 
review.  

Public Law 106-117, Title V, § 502(c), Nov. 30, 1999, 113 
Stat. 1574, made a significant change in the law effective, 
December 1, 1999.  This decision addresses the appellant's 
entitlement before that date.  The question of the 
appellant's entitlement as of that date is referrred to the 
RO for appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.   

2.  The appellant, the widow of the veteran, entered into a 
second marriage in 1953.  

3.  The appellant was legally separated from her second 
husband in April 1989.  

4.  The formal separation agreement executed by the appellant 
and her second husband, in April 1989, continued their 
marital relationship and was not a legal proceeding to 
terminate an existing marital relationship.  

5.  A legal proceeding to terminate an existing marital 
relationship was not commenced prior to November 1, 1990.  

6.  A judgment of divorce was entered between the appellant 
and her second husband in September 1991.  

7.  The appellant's claim for reinstatement of death benefits 
was received in August 1993.  


CONCLUSION OF LAW

There is no legal basis to establish the appellant's 
eligibility for DIC benefits as the unmarried widow of a 
veteran, prior to December 1, 1999.  38 U.S.C.A. §§ 101(3), 
103, 1310, 1311, 5100, 5102, 5103, 5103A, 5107, 8004 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.55 (2001); and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts are not in dispute.  The appellant and the 
veteran married in October 1947.  He was killed in action in 
Korea in July 1950.  She originally claimed and received 
death benefits, which were terminated upon her remarriage in 
1953.  In April 1989, the appellant and her second husband 
executed a formal separation and lived apart since that time.  
At a hearing in November 1996, the appellant testified that 
she was separated from her second husband in June 1989 and 
had not resumed living with him since then.  She reported 
that that divorce proceedings were delayed for two years 
because of her second husband's legal problems.  She stated 
that she began divorce proceedings in March 1991.  The 
judgment of divorce is dated in September 1991.  The 
appellant's claim for death benefits was received by VA in 
August 1993.  

Prior to November 1, 1990, the provisions of 38 U.S.C.A. 
§ 103(d) (West 1991) allowed reinstatement of surviving 
spouse status where a veteran's widow had remarried and that 
later marriage had terminated because of death, divorce, 
annulment, or if the remarriage was declared void.  At the 
time the appellant filed her claim, this statutory provision 
had been amended by the Omnibus Budget Reconciliation Act of 
1991, Pub. L. No. 101-508, § 8004(a), 104 Stat. 1388-348 
(Nov. 5, 1990), to create a permanent bar to reinstatement of 
surviving spouse status, where the claim was not filed before 
November 1, 1990.  Since the appellant's claim for 
reinstatement of surviving spouse status and payment of death 
benefits was not received until August 1993, the law 
prohibited the reinstatement of her surviving spouse status 
or the payment of death benefits.  

However, an amendment to this generally prohibition against 
reinstatement was subsequently added.  Specifically, a widow 
would be entitled to reinstatement of death benefits where 
"a legal proceeding to terminate an existing marital 
relationship" was "commenced" prior to November 1, 1990.  
Therefore, the threshold question is whether the April 1989 
separation agreement between the appellant and her second 
husband is considered the commencement of a legal proceeding 
sufficient to establish reinstatement of death benefits.  Of 
note, the Veterans Claims Court has held that the meaning of 
"commencement" of a "legal proceeding" pursuant to the 
exception should be determined by the underlying law 
controlling the legal proceeding.  Owings v. Brown, 8 Vet. 
App. 17, 21 (1995).  That is to say, what constitutes "a 
legal proceeding to terminate an existing marital 
relationship" will depending on controlling state law - in 
this case, Alabama.

Parenthetically, although there is some conflict between 
whether the appellant and her second husband separated in 
April or June 1989, the appellant has submitted affidavits 
from family friends and from her attorney at the time - all 
confirming that the appellant was separated from her husband 
prior to November 1990.  For purposes of this decision, the 
Board finds that the appellant and her husband were separated 
as early as April 1989.  

In an attempt to resolve the issue on appeal, the Board 
requested a legal opinion from VA's Regional Counsel.  
Specifically, the Regional Counsel was asked to address the 
issue of "whether, under the laws of Alabama, the separation 
agreement would be 'a legal proceeding to terminate an 
existing marital relationship'."  In finding that a 
separation agreement was, in fact, not a legal proceeding to 
terminate a marital relationship, the Regional Counsel 
(citing relevant case law) noted that the purpose of a legal 
separation in Alabama was to save for the wife her rights to 
participate in her husband's estate should he predecease her.  
Such rights would be cut off by a divorce from the bonds of 
matrimony.  Since a legal separation was obtainable on 
grounds of cruelty or other cause which would justify a 
judgment of divorce, the Alabama trial court could exercise 
its discretion and determine which type of divorce was best 
for the parties.  The Regional Counsel thus concluded that 
the purpose of a legal separation was to continue a marital 
relationship in order to preserve the wife's rights in her 
husband's estate rather that to terminate the marital 
relationship and abolish those rights.

In this case, the Board specifically accords significant 
probative weight to the Regional Counsel's April 2000 
decision, which found that the appellant's legal separation 
from her second husband was not "a legal proceeding to 
terminate an existing marital relationship."  The Board 
makes this finding upon the bases that the Regional Counsel 
reviewed the facts in this claim and the relevant law in 
Alabama prior to rendering a decision.  Further, the Regional 
Counsel focused upon the critical inquiry of this appeal; 
that is, whether the appellant's legal separation was a legal 
proceeding to terminate an existing marital relationship.  
Moreover, the Regional Counsel cited to Alabama case law and 
provided its legal reasoning in making the determination.  

The Board has carefully weighed the legal presentations in 
this case.  The VA Regional Counsel made a well-reasoned 
presentation, which explained the applicable State law with 
citation to statute law and case law.  The appellant and her 
attorney were sent a copy of the Regional Counsel opinion and 
failed to respond.  They have not indicated any basis for 
disagreement with the Regional Counsel opinion.  They have 
not presented any reasoning to support their position.  They 
have not cited any statute law to support their position.  
They have not cited any case law to support their position.  
They have simply made the bald assertion that a separation 
agreement is "a legal proceeding to terminate an existing 
marital relationship."  This unsupported assertion is 
completely overwhelmed by the well-explained Regional Counsel 
opinion, which is supported by case and statute law.  

Given that there is no legal basis on which to establish that 
the April 1989 separation agreement between the appellant and 
her second husband constituted a legal proceeding to 
terminate an existing marital relationship, the Board finds 
that the appellant filed her claim well after November 1990 
and is, therefore, barred from seeking reinstatement of death 
benefits.  Neither VA nor the Board can authorize payment 
where changes in the law specifically preclude such payments.  
The Board has carefully reviewed the law as it applies to the 
facts of this case.  Neither the law nor the regulations give 
the Board any discretion with facts such as those presented 
here.  Neither are there any other provisions of law under 
which surviving spouse status could be reinstated for the 
payment of death benefits.  In this case, the Board is bound 
by the law and compelled to deny the appellant's claim. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of this claim under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the appellant and her 
attorney were given notice of the information necessary to 
substantiate the claim.  Further, it appears that all legal 
documents identified by the appellant have been associated 
with the claims file.  Moreover, the appellant requested and 
received an opportunity to testify at a personal hearing 
before the RO.  Moreover, the appellant was provided with an 
opportunity to respond to the Regional Counsel's legal 
opinion but no additional evidence or argument was 
forthcoming.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

Eligibility for reinstatement of DIC benefits as the 
unmarried widow of a veteran, prior to December 1, 1999, is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

